         Case 1:18-cv-05676-PGG Document 52 Filed 05/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RUSAVIAINVEST, OOO,

                            Plaintiff,
                                                                     ORDER
              v.
                                                                18 Civ. 5676 (PGG)
 STEVEN T. MNUCHIN, in his official
 capacity as The Secretary of the Treasury,
 ANDREA M. GACKI, in her official
 capacity as the Director of the Office of
 Foreign Assets Control, WILLIAM BARR,
 in his official capacity as the Attorney
 General of the United States, and UNITED
 STATES DEPARTMENT OF THE
 TREASURY, OFFICE OF FOREIGN
 ASSETS CONTROL,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In this action brought under the Administrative Procedure Act (“APA”), Plaintiff

Rusaviainvest, OOO challenges a decision by the U.S. Treasury Department’s Office of Foreign

Assets Control (“OFAC”) to block three wire transfers worth $1.4 million on the rationale that a

person sanctioned under Executive Order 13,224 for involvement in terrorism had an interest in

the funds. (Cmplt. (Dkt. No. 3) ¶ 31)

               The parties have cross-moved for summary judgment. (Def. Br. (Dkt. No. 38);

Pltf. Br. (Dkt. No. 47)) Rusaviainvest contends that OFAC’s decision blocking the wire transfers

was arbitrary, capricious, and an abuse of discretion (Cmplt. (Dkt. No. 3) ¶¶ 40-42; Pltf. Br.
         Case 1:18-cv-05676-PGG Document 52 Filed 05/27/20 Page 2 of 2



(Dkt. No. 47) at 12-16), and Defendants argue that OFAC’s decision was well-reasoned and

supported by the administrative record. (Def. Br. (Dkt. No. 38) at 19-23) 1

               The parties’ dispute turns on classified information and, as a result of the COVID-

19 epidemic, it has not been possible for the Court to review the classified material in the

courthouse over the past three months. At present, the courthouse remains closed, and it is

unclear when the courthouse will return to normal operations. This Court has pursued alternative

arrangements to reviewing the classified information in the courthouse, but the Government has

been unwilling to permit the Court to access these materials outside the courthouse. Without

access to the classified material, the Court cannot resolve the summary judgment motions.

Given that it is unclear when normal courthouse operations will resume, the parties’ cross-

motions for summary judgment (Dkt. Nos. 37, 45) are denied without prejudice to renewal when

access to the classified information becomes possible. The Clerk of Court is directed to

terminate the motions.

Dated: New York, New York
       May 27, 2020




1
  Citations to page numbers refer to the pagination generated by this District’s Electronic Case
Files (“ECF”) system.
                                                 2
